Citation Nr: 0842430	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1968 to April 1971.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge on Travel Board at the 
VARO in July 2008; a transcript is of record.  Tr. 

Service connection is now in effect for diabetes mellitus, 
type II, rated as 20 percent disabling; hypertension, rated 
as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral defective hearing and perforation, 
bilateral tympanic membranes, each rated as noncompensably 
disabling.  

The veteran was found to be entitled to VA nonservice-
connected pension benefits from June 12, 2002, due in part to 
his nonservice-connected dysthymic disorder rated as 70 
percent disabling.  He is also in receipt of Social Security 
Administration benefits (SSA), records from which including 
from VA sources are in the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's active duty as an infantryman included one 
year, 2 months and 21 days overseas including in the Republic 
of South Vietnam, service for which, in pertinent part, he 
was awarded the Combat Infantryman Badge (CIB) and qualified 
as a sharpshooter in both M-14 and M-16 rifles. His DD214 
shows times lost from July 5 to July 10, 1968; from July 3l 
to August 23, 1968; and on August 29, 1968.  No further 
official details are available as to these periods of 
absence.  He received an Honorable Discharge.  His 201 file 
is not associated with the claims file.

On the veteran's entrance examination dated in March 1968, he 
checked having had "nervous trouble of any sort", responded 
that he had had been treated, and cited  "family problems".  
On examination he was not noted to have any mental health 
issues.  

On the physical examination undertaken in February 1969, he 
again checked that he had a history of "nervous trouble of 
any sort" as well as "depression or excessive worry", 
"dizziness or fainting spells",  and "periods of 
unconsciousness".  On inquiry, he reported that he had been 
under the care of the Central Psychiatric Clinic for a year 
and had been under the care of a neurologist for a year and a 
half during which time he had received prescriptions of 
Dexedrine.  He said he had been refused entry into service at 
age 17 because of his psychiatric record.  He further stated 
that he was drafted at age 19 and refused due to his 
psychiatric record; at age 21, the same thing had happened.  
At age 21, he said he had tried to join again but was refused 
because of a police record, but a couple of months later, he 
was telephoned and told that he could get in by the 
recruiter.  

On examination he was noted to have a history of psychiatric 
treatment.  He was referred for a psychiatric evaluation 
which was undertaken at the mental hygiene clinic on February 
20, 1969.  He was noted to be on orders for Vietnam and was 
supposed to leave the same day for 15 days of predeployment 
leave and was not to return to the post (Ft. Ord, CA).  The 
examiner found no evidence of psychiatric disease, granted 
him full psychiatric clearance for, and found him fit for 
duty in Vietnam.  However, it is unclear whether any actual 
examination took place the time of this assessment.

The available subsequent service records are devoid of any 
evidence of mental health issues, as is the separation 
examination in April 1971.

The veteran was admitted to VA hospitalization in July 1971 
on referral by a stated physician, and said to be psychotic 
at the time due to chronic use of amphetamines.  He was in 
and out of that hospitalization, including for some ear 
surgery, and was felt to be no longer psychotic.  His parents 
had purportedly confirmed that his behavior had returned to 
normal, that is he had returned to the state he had been in 
before he had become psychotic, and he was no longer acting 
bizarrely.  It was felt that his amphetamine psychosis had 
terminated.  A notation is of record on the summary report of 
that care to the effect that he was seen in the ward for 
depression prior to discharge.  Diagnosis was amphetamine 
psychosis; precipitating stress was reported to have been the 
"seductive behavior of a school teacher in Germany while he 
was in the Army"; and his predisposition was said to be a 
pre-schizoid personality.  Clinical records have been more 
recently obtained from the care in 1971, but mostly refer to 
his ear problems concurrent with the other difficulties and 
do not shed much light on the mental health issues.

The veteran has been seen on a variety of occasions since 
1971 for various mental health problems, variously diagnosed.  
Prevailing diagnosis at present includes dysthymia and 
depression with anxiety.  Although he has said that his 
depression has gotten worse with age, it started at least 25 
years before 2005.  It would appear that available VA records 
from various facilities are included in the SSA data on file. 

The veteran has provided credible testimony as to his in-
service history of problems.  In sum, he recalls that he had 
trouble concentrating when he was in boot camp, had a lack of 
energy and anxiety due to pressure, and confusion.  His MOS 
was as a medic and compared to others, he had a hard time 
trying to keep up which caused even more anxiety.  He admits 
that he went AWOL for 3 days and then went to another new 
medical company when he saw a social worker and tried to go 
to sick call.  He then again went AWOL for 29 days and turned 
himself.  He was then evaluated at Ft. Ord while in infantry 
training.  He said he was referred for a psychiatric 
evaluation prior to going to Vietnam.  

He has testified that he earned the CIB but being in combat 
made his situation worse and increased his anxiety and 
depression.  He was sent to Japan for an evaluation for his 
ears, but he felt that it probably was for a psychiatric 
assessment although one was not then done.  He indicated that 
he had had amphetamines before service and turned to them in 
and soon after service as a release from his anxiety and 
other mental health symptoms, confirmed by his 
hospitalization in 1971, soon after separation, for 
amphetamine psychosis.

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99 and supporting regulations, 65 Fed. 
Reg. 6256-6258 (2000).

However, the Board recognizes that the veteran is the 
recipient of the CIB and to the extent that the veteran 
argues that he has problems as a result of combat (which the 
Board has already above acknowledged), the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a diagnosis, or a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal (now codified at 38 C.F.R. § 
3.304(b) (2008)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

The Board is not competent to resolve the conflicts of 
medical evidence and the unresolved medical questions raised 
by the evidence of record.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

In this case, while there are some seemingly logical, 
persuasive and credible suggestions on the record, 
unfortunately there remains an absence of medical expert 
opinions as to the nature of service impact on the veteran's 
psychiatric issues.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) The service department should be 
asked to provide any additional service 
treatment records and the veteran's 
complete disciplinary and 201 file and 
these should be attached to his file.  It 
would be helpful to have the records of 
attempted entries into service prior to 
1968, if available.  The file should be 
annotated as to attempts to obtain such 
records.

    (b) Any pre-service treatment records 
to confirm the nature of the veteran's 
pre-existing problems would be helpful for 
comparative purposes including from the 
Central Psychiatric Clinic where he was 
seen prior to service, and from the 
neurologist who prescribed Dexedrine prior 
to service.  It would also be helpful to 
ascertain whether the physician (whose 
name is shown on the VA summary sheet for 
that care) who referred him to VA for 
mental health problems in 1971 was with 
VA, and if not, release should be obtained 
from the veteran, and his records should 
also be obtained for comparison.  The 
veteran is asked to endeavor to obtain 
these, or to provide data on which 
additional searches might be undertaken to 
obtain then.  VA should assist to the 
extent feasible.

2.  The veteran should then be given a 
special psychiatric examination by a 
psychiatrist who has not previously 
examined him, to include a review of the 
aggregate file including anything obtained 
pursuant to this REMAND, a copy of which 
should also be provided to the examiner.  

    The examiner should provide supported 
opinions with regard to: 
    
    (a) what is the correct diagnosis of 
any and all psychiatric disabilities 
before, during and since service; 
    
    (b) what is the relationship between 
and impact on current problems and 
anything in or of service origin.

    (c) As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
or whether such is unlikely (i.e., less than a 
50-50 probability).  

    (d) The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (e) Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  
    
3.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for a psychiatric 
disorder on all potential bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

